
 








SEQUOIA MORTGAGE TRUST 2010-H1
MORTGAGE PASS-THROUGH CERTIFICATES






MORTGAGE LOAN PURCHASE AND SALE AGREEMENT
 
Between
 
RWT HOLDINGS, INC.
 
and
 
SEQUOIA RESIDENTIAL FUNDING, INC.
 
dated as of April 28, 2010


 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
PAGE

     
Section 1.
Representations and Warranties of RWT and Sequoia
1
Section 2.
Additional Representations, Warranties and Agreements of RWT
1
Section 3.
Conveyance of Mortgage Loans
2
Section 4.
Intention of Parties
3
Section 5.
Termination
3
Section 6.
Miscellaneous
4
Schedule A.
Mortgage Loan Schedule
5



 
 

--------------------------------------------------------------------------------

 
 
MORTGAGE LOAN PURCHASE AND SALE AGREEMENT
 
This Mortgage Loan Purchase and Sale Agreement (the “Agreement”) is made as of
April 28, 2010, by and between RWT Holdings, Inc., a Delaware corporation
(“RWT”), and Sequoia Residential Funding, Inc., a Delaware corporation
(“Sequoia”).


WHEREAS, the parties hereto desire to provide for the purchase and sale of the
Mortgage Loans on the date hereof (the “Closing Date”) in accordance with the
terms and conditions set forth in this Agreement.


NOW, THEREFORE, the parties in consideration of good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound, hereby agree as follows:


Section 1. Representations and Warranties of RWT and Sequoia.  RWT and Sequoia,
each as to itself and not the other, hereby represents, warrants and agrees for
the benefit of the other party that:


(a)           Authorization.  The execution, delivery and performance of this
Agreement by it are within its respective powers and have been duly authorized
by all necessary action on its part.


(b)           No Conflict.  The execution, delivery and performance of this
Agreement will not violate or conflict with (i) its charter or bylaws, (ii) any
resolution or other corporate action by it, or (iii) any decisions, statutes,
ordinances, rulings, directions, rules, regulations, orders, writs, decrees,
injunctions, permits, certificates or other requirements of any court or other
governmental or public authority in any way applicable to or binding upon it,
and will not result in or require the creation, except as provided in or
contemplated by this Agreement, of any lien, mortgage, pledge, security
interest, charge or encumbrance of any kind upon the Mortgage Loans.


(c)           Binding Obligation.  This Agreement has been duly executed by it
and is its legally valid and binding obligation, enforceable against it in
accordance with this Agreement’s terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, and by general principles of equity.


Section 2. Additional Representations, Warranties and Agreements of RWT.


(a)           Title and Mortgage Loan Schedule.  RWT represents and warrants to,
and agrees with, Sequoia that (i) on the Closing Date, RWT will have good, valid
and marketable title to the mortgage loans identified on Schedule A hereto (the
“Mortgage Loans”), in each case free and clear of all liens, mortgages, deeds of
trust, pledges, security interests, charges, encumbrances or other claims; (ii)
upon transfer to Sequoia, Sequoia will receive good, valid and marketable title
to all of the Mortgage Loans, in each case free and clear of any liens,
mortgages, deeds of trust, pledges, security interests, charges, encumbrances or
other claims; and (iii) as to each Mortgage Loan, as of the date on which RWT
purchased such Mortgage Loan from CitiMortgage, Inc., as originator, the
information set forth in the Mortgage Loan Schedule (as defined in the Pooling
Agreement) in the fields identified as "Document Type," "Monthly Income" and
"Assets Verified" is complete, true and correct in all material respects.
 
 
 

--------------------------------------------------------------------------------

 

 
(b)           Additional Representation Regarding Encumbrances.  RWT represents
and warrants to, and agrees with, Sequoia that, as of the Closing Date and as to
each Mortgage Loan:  The lien of the Mortgage is free and clear of all adverse
claims, liens and encumbrances having priority over the first lien of the
Mortgage subject only to (1) the lien of non-delinquent current real property
taxes and assessments not yet due and payable, (2) covenants, conditions and
restrictions, rights of way, easements and other matters of the public record as
of the date of recording which are acceptable to mortgage lending institutions
generally and which do not adversely affect the appraised value of the Mortgaged
Property as set forth in such appraisal and (3) other matters to which like
properties are commonly subject which do not materially interfere with the
benefits of the security intended to be provided by the Mortgage or the use,
enjoyment, value or marketability of the related Mortgaged Property.


 (c)            Security Interest Matters.  RWT hereby represents and warrants
for the benefit of Sequoia and the Trustee (as defined in the Pooling Agreement,
dated as of April 1, 2010 (as in effect on the date of execution hereof, the
“Pooling Agreement”) by and between Sequoia, as depositor, and Wells Fargo Bank,
N.A., as trustee) (as assignee of Sequoia):  (i) this Agreement creates a valid
and continuing security interest (as defined in the applicable UCC) in the
Mortgage Loans in favor of Sequoia, which security interest is prior to all
other Liens, and is enforceable as such as against creditors of and purchasers
from RWT; (ii) the Mortgage Notes constitute “instruments” within the meaning of
the applicable UCC; (iii) RWT, immediately prior to its transfer of Mortgage
Loans under this Agreement, will own and have good, valid and marketable title
to the Mortgage Loans free and clear of any Lien, claim or encumbrance of any
Person; (iv) RWT has received all consents and approvals required by the terms
of the Mortgage Loans to the sale of the Mortgage Loans hereunder to Sequoia;
(v) all original executed copies of each Mortgage Note that constitute or
evidence the Mortgage Loans have been delivered to the Custodian (as assignee of
Sequoia); (vi) RWT has received a written acknowledgment from the Custodian that
such Custodian is holding the Mortgage Notes that constitute or evidence the
Mortgage Loans solely on behalf and for the benefit of Sequoia or its assignee;
(vii) other than the security interest granted to Sequoia pursuant to this
Agreement and security interests granted to lenders which will be automatically
released on the Closing Date, RWT has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Mortgage Loans; RWT has
not authorized the filing of and is not aware of any financing statements
against it that include a description of collateral covering the Mortgage Loans
other than any financing statement relating to the security interest granted to
Sequoia hereunder or that will be automatically released upon the sales to
Sequoia; (viii) RWT is not aware of any judgment or tax lien filing against
itself; and (ix) none of the Mortgage Notes that constitute or evidence the
Mortgage Loans have any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than Sequoia.
 
 
2

--------------------------------------------------------------------------------

 

 
(d)           Repurchase Obligation.  In the event of a breach of any of the
representations and warranties of RWT specified in this Section 2 that
materially adversely affects the value of a Mortgage Loan or the interest
therein of the Certificateholders (as assignees of Sequoia), RWT will repurchase
such Mortgage Loan pursuant to Section 2.04 of the Pooling Agreement.


Section 3.    Conveyance of Mortgage Loans.


(a)           Mortgage Loans.  In return for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, RWT, concurrently
with the execution and delivery hereof, hereby sells, transfers, assigns, sets
over and otherwise conveys to Sequoia, without recourse, all of RWT’s right,
title and interest in and to the Mortgage Loans, including the related Mortgage
Documents and all interest and principal received or receivable by RWT on or
with respect to the Mortgage Loans after April 1, 2010 (the “Cut-off Date”) and
all interest and principal payments on the Mortgage Loans received prior to the
Cut-off Date in respect of installments of interest and principal due
thereafter, but not including payments of interest and principal due and payable
on the Mortgage Loans on or before the Cut-off Date, all insurance policies with
respect to the Mortgage Loans, and all proceeds of the foregoing.


Sequoia shall pay the purchase price for the Mortgage Loans by delivering to RWT
on the Closing Date (i) cash in an amount mutually agreed upon by RWT and
Sequoia, (ii) 100 percent of the Class LT-R and Class R Certificates, and
(iii) $11,200,000 in initial certificate principal amount of the Class A-1
Certificates.


On or prior to the Closing Date, RWT shall deliver or cause to be delivered to
Sequoia or, at Sequoia’s direction, to the Custodian, the Trustee’s Mortgage
File for each Mortgage Loan in the manner set forth in Article 3 of the
Custodial Agreement as in effect on the date of execution hereof, by and among
Wells Fargo Bank, N.A., as trustee and as custodian, Sequoia, as depositor and
RWT, as seller.  


(b)           Limited Remedies.  Sequoia acknowledges and agrees that it shall
have no recourse to RWT with respect to any Defective Mortgage Loan (as defined
in the Pooling Agreement) except as provided in Section 2(d) and that Sequoia’s
remedies with respect to any other Defective Mortgage Loans shall be exercised
with respect to the originator of such Defective Mortgage Loan as set forth in
the Assignment, Assumption and Recognition Agreement dated the date hereof by
and among RWT, Sequoia, Wells Fargo Bank, N.A., as trustee, and CitiMortgage,
Inc., as originator and servicer.


Section 4.    Intention of Parties.  The conveyance of the Mortgage Loans and
all other property hereunder by RWT as contemplated hereby is absolute and is
intended by the parties to constitute a sale of the Mortgage Loans and such
other property by RWT to Sequoia.  It is, further, not intended that such
conveyance be the grant of a security interest to secure a loan or other
obligation.  However, in the event that, notwithstanding the intent of the
parties, the Mortgage Loans and the other property described in Section 3(a) are
held to be the property of RWT, or if for any other reason this Agreement is
held or deemed to create a security interest in the Mortgage Loans and such
other property, then this Agreement shall constitute a security agreement, and
the conveyance provided for in Section 3(a) shall be deemed to be a grant by RWT
to Sequoia of, and RWT hereby grants to Sequoia, to secure all of RWT’s
obligations hereunder, a security interest in all of RWT’s right, title and
interest, whether now owned or hereafter acquired, in and to (i) the Mortgage
Loans, including the related Mortgage Documents and all interest and principal
received or receivable by RWT on or with respect to the Mortgage Loans after the
Cut-off Date and all interest and principal payments on the Mortgage Loans
received prior to the Cut-off Date in respect of installments of interest and
principal due thereafter, but not including payments of interest and principal
due and payable on the Mortgage Loans on or before the Cut-off Date, and all
other proceeds received in respect of such Mortgage Loans, (ii) with respect to
the Mortgage Loans, to the extent set forth in the Acknowledgement, RWT’s rights
and obligations under the Servicing Agreement and all of RWT’s rights under the
Mortgage Loan Purchase and Sale Agreement, (iii) all of RWT’s rights under any
Insurance Policies related to the Mortgage Loans, (iv) RWT’s security interest
in any collateral pledged to secure the Mortgage Loans, including the Mortgaged
Properties, and (v) all proceeds of the conversion, voluntary or involuntary, of
any of the foregoing into cash or other liquid assets, including, without
limitation, all Insurance Proceeds, Liquidation Proceeds and condemnation
awards.
 
 
3

--------------------------------------------------------------------------------

 

 
RWT and Sequoia shall, to the extent consistent with this Agreement, take such
actions as may be necessary to ensure that, if this Agreement were deemed to
create a security interest in the Mortgage Loans, such security interest would
be deemed to be a perfected security interest of first priority under applicable
law and will be maintained as such throughout the term of this Agreement.  RWT
shall arrange for filing any Uniform Commercial Code financing statements and
continuation statements in connection with such security interest.


Section 5.    Termination.
Notwithstanding any termination of this Agreement or the completion of all sales
contemplated hereby, the representations, warranties and agreements in Sections
1 and 2 hereof shall survive and remain in full force and effect.


Section 6.    Miscellaneous.


(a)           Amendments, Etc.  No rescission, modification, amendment,
supplement or change of this Agreement shall be valid or effective unless in
writing and signed by all of the parties to this Agreement.  No amendment of
this Agreement may modify or waive the representations, warranties and
agreements set forth in Sections 1 and 2 hereof.
 
 
4

--------------------------------------------------------------------------------

 

 
(b)           Binding Upon Successors, Etc.  This Agreement shall bind and inure
to the benefit of and be enforceable by RWT and Sequoia, and the respective
successors and assigns thereof.  The parties hereto acknowledge that Sequoia is
acquiring the Mortgage Loans for the purpose of pledging, transferring,
assigning, setting over and otherwise conveying them to the Trustee, pursuant to
the Pooling Agreement for inclusion in the Trust Fund.  RWT acknowledges and
consents to the assignment to the Trustee by Sequoia of all of Sequoia's rights
against RWT hereunder in respect of the Mortgage Loans sold to Sequoia and that
the enforcement or exercise of any right or remedy against RWT hereunder by the
Trustee or to the extent permitted under the Pooling Agreement shall have the
same force and effect as if enforced and exercised by Sequoia directly.


(c)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


(d)           Governing Law.  This Agreement and all questions relating to its
validity, interpretation, performance and enforcement shall be governed by and
construed, interpreted and enforced in accordance with the laws of the State of
New York notwithstanding any law, rule, regulation, or other conflict-of-law
provisions to the contrary.


(e)           Headings.  The headings of the several parts of this Agreement are
inserted for convenience of reference and are not intended to be a part of or
affect the meaning or interpretation of this Agreement.


(f)           Definitions.  Capitalized terms not otherwise defined herein have
the meanings ascribed to such terms in the Pooling Agreement as in effect on the
date of execution hereof.


(g)           Nonpetition Covenant.  Until one year plus one day shall have
elapsed since the termination of the Pooling Agreement in accordance with its
terms, RWT shall not petition or otherwise invoke the process of any court or
government authority for the purpose of commencing or sustaining a case against
Sequoia under any federal or state bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of Sequoia or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of Sequoia.




[remainder of page intentionally left blank]
 
 
5

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, each party has caused this Mortgage Loan Purchase and Sale
Agreement to be executed by its duly authorized officer or officers as of the
day and year first above written.




 

 
RWT HOLDINGS, INC.
     
By: ___________________________   
 
Name: _________________________
 
Title: __________________________
             
SEQUOIA RESIDENTIAL FUNDING, INC.
     
By: ___________________________   
 
Name: _________________________
 
Title: __________________________





 
6

--------------------------------------------------------------------------------

 


SCHEDULE A
MORTGAGE LOAN SCHEDULE
 
 
 
 

--------------------------------------------------------------------------------

 